Citation Nr: 0522835	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability (claimed as a nervous condition), has been 
received; and if so, whether the criteria for service 
connection are met.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1994 to July 
1996.

In December 1996, the RO denied the veteran's original claim 
for service connection for a nervous condition.  The RO 
provided notice of the decision, and of the veteran's 
appellate rights later that month, but the veteran did not 
initiate an appeal.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from the July 2001 rating decision in which 
the RO denied service connection for a nervous condition.  
The veteran filed a notice of disagreement (NOD) in December 
2001, the RO issued a statement of the case (SOC) in May 
2002, and the veteran filed a substantive appeal, perfecting 
his appeal in August 2002.

The Board notes that the substantive appeal was not received 
until August 2, 2002-more than one year after the July 30, 
2001 notice of the denial of the claim; however, by operation 
of the "5-day rule" (when a postmark for a document to be 
filed within a specified time period is not of record), the 
appeal is considered timely perfected.  See 38 C.F.R. 
§§ 20.302, 20.305.  

In August 2003, the RO issued a supplemental SOC (SSOC), 
reflecting the RO's  continued denial of the claim for 
service connection for a nervous condition.  The veteran 
failed to appear at a hearing before a Veterans Law Judge at 
the RO that was scheduled for May 4, 2004.

In September 2004, the Board remanded to the RO the matter of 
whether new and material evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disability (claimed as a nervous condition) had been 
received, to afford the veteran due process.  Pursuant to the 
September 2004 remand, the RO notified the veteran of the 
pertinent legal authority governing reopening of previously 
disallowed claims, and of the type of evidence needed to 
substantiate the claim.  As reflected in a June 2005 SSOC, 
the RO declined to reopen the claim for service connection 
for a psychiatric disability on the basis that new and 
material evidence had not been received, and returned the 
matter to the Board.

The Board's decision reopening the claim for service 
connection for a psychiatric disability is set forth below.  
The matter of service connection for a psychiatric 
disability, to include depression, is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a psychiatric disability has been 
accomplished.

2.  In December 1996, the RO denied the veteran's claim for 
service connection for a nervous condition.  Although the RO 
notified the veteran of the denial and of his appellate 
rights that same month, the veteran did not initiate an 
appeal.

3.  New evidence associated with the claims file since the 
December 1996 RO rating decision, when considered by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability (claimed as a nervous condition).


CONCLUSIONS OF LAW

1.  The RO's December 1996 denial of service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the RO's December 1996 denial is 
new and material; thus, the criteria for reopening the claim 
for service connection for a psychiatric disability (claimed 
as a nervous condition) are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In light of the Board's favorable disposition on the petition 
to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection may presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for a psychosis) within a prescribed 
period after discharge from service (one year for a 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

As indicated above, in a December 1996 decision, the RO 
initially denied service connection for a psychiatric 
disability (then characterized as a nervous condition).  
Evidence considered in the December 1996 decision included 
the veteran's service medical records, and the report of a 
September 1996 VA examination that found no evidence of 
psychosis.  The service medical records noted no psychiatric 
diagnosis in April 1996.  At the time of the veteran's May 
1996 separation examination, the veteran reported depression 
or excessive worry, and nervous trouble.  The examiner 
described the veteran's reported symptoms as related to 
current life stressors.  The report of the September 1996 VA 
examination shows the following Axis I diagnoses:  major 
depression, non-psychotic, recurrent; alcohol dependence, in 
partial early remission; history of cocaine dependence; and 
cannabis abuse.

In its decision, the RO noted no evidence of a psychiatric 
disability in service, and no evidence of a psychosis within 
the first post-service year.  Although the RO notified the 
veteran of the denial and of his appellate rights later in 
December 1996, the veteran did not appeal the denial; hence, 
that denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has previously been denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2004)).  Here, the veteran requested to reopen the claim for 
service connection prior to August 29, 2001; hence, the Board 
will apply the version of 38 C.F.R. § 3.156(a) as in effect 
prior to August 29, 2001].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence submitted 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, some discussion of the "last final denial" of 
this claim is warranted.  After the initial, December 1996 
denial, the veteran filed another claim for service 
connection for a nervous condition in April 1998.  As noted 
in the Board's prior remand, the RO declined to reopen the 
veteran's claim in December 1998.  However, after more 
careful review of the record, the Board determines that that 
determination is not a final denial.

The veteran was notified of the RO's December 1998 denial 
later that month.  However, in November 1999, within the one-
year period for filing an appeal following that notice, the 
veteran filed a statement, referring to the existence of 
additional medical records, that the RO accepted as a claim 
to reopen the previously denied claim.  Since the claim was 
not yet final, the Board finds that this statement should 
have been accepted either as a request for reconsideration 
of, or as an expression of disagreement with, the prior 
denial.  In either case, the November 1999 statement clearly 
reflects that the veteran continued to prosecute his claim 
prior to the expiration of the one-year appeal period; thus, 
the December 1998 denial never became final.  Thereafter, the 
RO denied the claim as not well grounded in February 2000, 
and readjudicated the matter in July 2001, denying it on the 
merits; that denial culminated in the instant appeal.  

Under these circumstances, the Board determines that the last 
final denial pertinent to this matter is the RO's December 
1996 decision.  Moreover, regardless of whether the veteran's 
current claim is considered filed in April 1998 or in 
November 1999, such was clearly prior to the August 29, 2001 
change in 38 C.F.R. § 3.156; hence, the former version of 
that regulation applies to the veteran's petition to open the 
claim on appeal. 

Evidence added to the record since the RO's December 1996 
denial includes the June 1997 private medical records of 
partial hospitalization treatment (from June 1997 to October 
1997) that include Axis I diagnoses of major depression, 
recurrent, and mixed substance dependence; and VA progress 
notes dated from June 1997 to August 1997, March 1998 to June 
1998, September 1999 to April 2000, November 2000 to 
September 2001, and April 2002 to September 2002.  The April 
1998 VA progress notes include an assessment of depressive 
disorder, not otherwise specified, versus substance induced 
mood disorder.  The April 2000 VA progress notes include an 
assessment of substance induced mood disorder.  

As noted above, when the RO denied the claim in December 
1996, the record included a September 1996 diagnosis of major 
depression, considered "non-psychotic."  Evidence added to 
the record-specifically, the June 1997 private medical 
records of partial hospitalization treatment (from June 1997 
to October 1997)-reflects a diagnosis of major depression, 
recurrent.  Since no qualifier was added to this diagnosis-
similar to that added in September 1996-this evidence is 
possibly reflective of a diagnosis of a psychosis within the 
first post-service year.  The evidence is new, in that it was 
not before agency adjudicators at the time of the  December 
1996 denial, and is not cumulative or duplicative of evidence 
previously of record.  The Board also finds that this 
evidence is significant to the adjudication of the claim, 
and, thus, material for purposes of reopening the claim.  
While the evidence does not definitively establish the 
presence of a psychosis, to a compensable degree, within the 
first post-service year, the Board emphasizes that, under the 
pre-August 29, 2001 version of 38 C.F.R. § 3.156, to 
constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a 
psychiatric disability (claimed as a nervous condition) are 
met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability (claimed as a nervous condition) has been 
received, the appeal is granted.


REMAND

As the petition to reopen the claim for service connection 
for a psychiatric disability has been granted, de novo 
consideration of the claim, on the merits, is required.  
However, the Board finds that additional development of the 
claim, prior to such consideration, is warranted.

As indicated above, the service medical records reflect no 
psychiatric findings or diagnosis, although the veteran 
reported depression or excessive worry, and nervous trouble, 
at the time of his separation examination in May 1996.

A VA examiner in September 1996 diagnosed major depression, 
non-psychotic, recurrent.  The June 1997 private medical 
records of partial hospitalization treatment-from June 1997 
to October 1997-reflect a diagnosis of major depression, 
recurrent.  More recent VA progress notes reflect some 
assessments of a depressive disorder, as well as reference to 
a substance-induced mood disorder.  

Thus, while the veteran was diagnosed with depression shortly 
after service, and appears to have current assessments of 
depression, there is no medical evidence that resolves 
whether the veteran suffered from an actual psychosis within 
the first post-service year, and continues to suffer from 
such a psychosis, or whether there is otherwise a medical 
relationship between any current psychiatric disability, to 
include a depressive disorder, and his active military 
service.  Under these circumstances, the Board finds that a 
medical opinion, based on examination and consideration of 
the veteran's documented medical history and assertions, 
would be helpful in resolving the claim on appeal.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the reopened claim.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran has received treatment at the VA Medical 
Center (VAMC) in Coatesville, Pennsylvania.  The latest VA 
outpatient treatment records from that facility in the claims 
file are dated in September 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the current procedures set forth in 38 C.F.R. 
§ 3.159(c), as regards obtaining records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession.  After providing the appropriate notice, the 
RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for a psychiatric disability, to include 
depression.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Coatesville VAMC all records of 
psychiatric evaluation and/or treatment 
of the veteran from October 2002 to the 
present date, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include any psychological 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should specifically indicate 
whether the veteran currently suffers 
from a depressive disorder, and, if so, 
the examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability had its 
onset in, or is medically related to, the 
veteran's active military service.  

If major depression is currently 
diagnosed, the psychiatrist should 
attempt to describe the disability as 
psychotic or non-psychotic.  Further, if 
the veteran is deemed to currently suffer 
from psychotic major depression, the 
psychiatrist should also opine whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability), 
that such disability was initially 
manifested, to a compensable degree, 
within the first post-service year.  

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for a psychiatric disability, 
to include depression.  If the veteran 
fails to report to the scheduled 
examination, without good cause, the RO 
must apply the provisions of 38 C.F.R. 
§ 3.655(b) as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal is 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


